Citation Nr: 9922528	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  This appeal arises from an April 1996 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of a 
right eye injury.  His claim was remanded by the Board of 
Veterans' Appeals (Board) in January 1997, to schedule a 
Travel Board hearing.  In March 1997, the veteran withdrew 
his request for a Travel Board hearing.  

This claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of an injury of the right eye in February 1972.  

2.  The evidence submitted since the Board's decision in 1972 
includes a duplicate January 1945 service refraction record, 
testimony from the veteran and his son at a personal hearing 
before the hearing officer at the RO and a statement from the 
veteran's squad sergeant that indicated, in pertinent part, 
that the veteran was injured in 1945 while under his command 
when a piece of metal became lodged in his eye.  

3.  The statement from the veteran's squad sergeant was not 
previously considered and is so significant that it must be 
considered to fairly decide the merits of the claim.  

4.  There is no competent medical evidence of current 
residuals of a right injury.  

5.  The veteran's claim for service connection for residuals 
of a right eye injury is not plausible.  


CONCLUSIONS OF LAW

1.  The decision of the Board in February 1972 denying 
service connection for residuals of a right eye injury is 
final.  38 U.S.C.A. § 7104 (West 1991).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right eye injury; therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

3.  The claim for service connection for entitlement to 
service connection for residuals of a right eye injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
the veteran's claim for service connection for residuals of a 
right eye injury should be reopened and granted.  The veteran 
maintains that he sustained an injury to his right eye in 
service when a piece of metal became lodged in his eye.  He 
claims that his eye condition has continued since service and 
has worsened.  

Under the applicable legal criteria, the February 1972 
decision of the Board is final, and it cannot be modified 
unless evidence presented in support of the claim is both 
"new and material" and warrants revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104(b).  

The evidence of record considered by the Board at the time of 
the February 1972 decision may be briefly summarized.  
Service medical records showed that the veteran's right eye 
vision without correction was 20/70 and corrected was 20/40 
on induction examination in July 1942.  In April 1944, he 
sustained a cerebral concussion, acute, moderate, after he 
accidentally struck his head against a stone wall.  He was 
told to get bed rest and no trauma was noted related to the 
eyes. In January 1945, a refraction record indicated that the 
veteran had uncorrected vision in the right eye of 20/100, 
with corrected vision of 20/30.  In July 1945, when treated 
for other complaints, it was noted in the medical record that 
he had a congenital weakness of the internal rectus of the 
right eye.  On separation examination of December 1945, the 
veteran's uncorrected and corrected right eye vision was 
noted to be 20/20.  Myopia of both eyes was also indicated.  

After service, the veteran testified at a personal hearing 
before a hearing officer at the RO in October 1971.  The 
veteran related that he was hospitalized in service after he 
discovered a piece of steel in his right eye.  He stated that 
the steel was eventually removed, that he wore his eye 
covered and in a matter of a month he returned to the doctor 
"who fixed me up with a pair of blinders."  Prior to that 
time, he testified that he had never worn glasses.  He also 
testified that he was seen by a Dr. McCarthy after service 
primarily for new glasses.  He initially saw Dr. McCarthy 
within a couple of months of service discharge.  He related 
that he told Dr. McCarthy that he injured his right eye in 
service.  He related that eyeglasses would not help his eye 
injury.  

In October 1971, Edward L. McCarthy, MD, submitted a 
statement on behalf of the veteran's claim.  He indicated, in 
pertinent part, that he had examined the veteran; that the 
veteran had a muscle imbalance for years with loss of vision 
in his right eye; and that best correction with glasses of 
the right eye was 20/40.  

The February 1972 Board decision is final and cannot be 
modified unless evidence submitted in support of the 
veteran's claim is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 1991).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Congenital or developmental defects, such as refractive error 
of the eye, as such, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The last 
final denial for service connection for residuals of a right 
eye injury was by Board decision of February 1972.  Thus, the 
question now before the Board is whether new and material 
evidence has been added to the record subsequent to the 
February 1972 denial, warranting a reopening of the veteran's 
claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  In this case, the RO cited the 
impermissible law in Colvin, when the veteran was given the 
laws and regulations in his statement of the case (SOC).  
However, in making its decision, the RO appears to have 
relied solely on the requirements set forth in 38 C.F.R. 
§ 3.156 when it determined that new and material evidence had 
not been submitted in the veteran's request to reopen the 
claim for service connection for residuals of a right eye 
injury.  Specifically, the RO stated that the evidence 
submitted to reopen the claim was duplicative of previously 
submitted evidence and was merely cumulative of evidence 
already of record.  The failure to apply the proper standard 
is not at issue in this case.  

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet.App. 140 (1991), for reopening claims became 
a three-step process under the Court of Appeals' holding in 
Hodge.  The Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening this claim 
includes a duplicate refraction record from the veteran's 
service medical records dated in January 1945, testimony from 
the veteran and his son before a hearing officer at the RO, 
and a statement from [redacted], the veteran's squad 
sergeant in service.  The refraction record from his service 
medical records was a duplicate of one previously before the 
Board when it denied service connection in 1972.  This 
evidence is redundant of evidence previously provided.  

Personal hearing testimony presented during a RO hearing in 
August 1996 was also of record.  This testimony is basically 
redundant of his previous personal hearing testimony of 1971 
and, additionally, he and his son only discussed the 
relevance of a statement submitted in support of the claim.  

A statement from [redacted], the veteran's squad sergeant 
in service, also was submitted at the hearing in connection 
with this claim to reopen.  The squad sergeant indicated in 
his letter that he served as the veteran's squad sergeant in 
1945; he remembered the veteran was injured when a piece of 
metal became lodged in his eye; the veteran was sent to the 
69th Hospital where he was treated and released; the veteran 
incurred significant loss of vision in his right eye; and he 
was provided with glasses to attempt to correct the vision 
loss which was estimated to be at about 50 percent.   

This statement from the veteran's squad sergeant was not of 
record at the time of the February 1972 Board decision.  
Since the evidence was not previously considered, it is new.  
Moreover, this evidence discusses knowledge of the veteran's 
injury by his squad sergeant which is of such significance, 
that it must be considered in order to fairly decide the 
claim.  Therefore, the statement from the veteran's squad 
sergeant is new and material and the claim is reopened.  

Under Elkins, the next question to be considered is whether 
the reopened claim is well grounded.  A claimant seeking 
benefits under a law administered by the Secretary of VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  If he 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim as any additional development would 
be futile.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

In this case, there is no competent medical evidence that the 
veteran currently has residuals of a right eye injury.  Here, 
the only indication that the veteran has residuals of a right 
eye injury caused as a result of service is the veteran's own 
assertion.  This assertion is not supported by the medical 
evidence of record.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  (See also 
Moray v. Brown, 5 Vet.App. 21 (1993) wherein the Court 
commented that lay assertions of medical causation will not 
suffice initially to establish a well-grounded claim).  
Further, Congress specifically limited entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  Without evidence of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Consequently, he has not 
met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim for residuals of a right eye 
injury and his claim must be denied.  

In making this determination, the Board has considered the 
veteran's and his son's hearing testimony.  As noted above, 
however, the veteran is not competent to offer a medical 
diagnosis.  His son is also not shown to be competent to 
offer a medical opinion or diagnosis.

Finally, the Board has considered the "benefit of the 
doubt" doctrine.  However, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for the residuals of a right eye 
injury, and the claim, to this extent, is granted.  

Service connection for residuals of a right eye injury is 
denied.  





		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

